      Case 1:19-cv-00021-VSB-BCM Document 270 Filed 12/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       12/28/2020
DISH NETWORK L.L.C., et al.,                              :
                                                          :
                                        Plaintiffs,       :
                                                          :       19-cv-0021 (VSB)
                      -against-                           :
                                                          :            ORDER
ASIA TV USA LTD., et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

        Before the Court is Defendants’ letter motion dated December 21, 2020, (Doc. 247),

pursuant to Rule 5B of this Court’s Individual Rules and Practices, for entry of an order permitting

them to:

    1. File Exhibits 1–11 to the Declaration of Akhilesh Gupta entirely under seal; and

    2. Publicly file redacted versions of Defendants’ Memorandum of Law in Opposition to

        Plaintiffs’ Third Motion for Preliminary Injunction, the Declaration of Akhilesh Gupta and

        Exhibits 12 and 13 thereto, Exhibit 1 to the Declaration of Robert M. Barta, Esq, and

        Defendants’ Evidentiary Objections to the Declaration of Michael Schwimmer filed in

        support of Plaintiffs’ Third Motion for Preliminary Injunction.

        Upon consideration of the motion and for good cause shown, Defendants may file Exhibits

1, 3, 4, 5, 6, and 10 to the Declaration of Akhilesh Gupta entirely under seal. Defendants may

publicly file redacted versions of Defendants’ Memorandum of Law in Opposition to Plaintiffs’

Third Motion for Preliminary Injunction, the Declaration of Akhilesh Gupta and Exhibits 12 and

13 thereto, Exhibit 1 to the Declaration of Robert M. Barta, Esq, and Defendants’ Evidentiary




                                                         1
     Case 1:19-cv-00021-VSB-BCM Document 270 Filed 12/28/20 Page 2 of 3




Objections to the Declaration of Michael Schwimmer filed in support of Plaintiffs’ Third Motion

for Preliminary Injunction.

       The Court recently granted Plaintiffs’ request to publicly file a redacted version of

Amendment No. 24 to the Z Living Agreement dated April 4, 2017, (see Doc. 255), which is

Exhibit 2 to the Declaration of Akhilesh Gupta. Defendants are directed to inform the Court why

those redactions are insufficient to protect the confidential information and to propose additional

redactions, if necessary. Defendants are also directed to propose specific redactions for Exhibits

7, 8, and 9 to the Declaration of Akhilesh Gupta. The Court finds that pages 4–5 of Exhibit 11 to

the Declaration of Akhilesh Gupta should be redacted in their entirety; however, Defendants

should provide specific redactions for the remaining pages in the exhibit. Finally, Defendants

should meet and confer with Plaintiffs concerning redactions to the extent appropriate.

       ORDERED that Defendants may file copies of Exhibits 1, 3, 4, 5, 6, and 10 to the

Declaration of Akhilesh Gupta entirely under seal and publicly file redacted copies of Defendants’

Memorandum of Law in Opposition to Plaintiffs’ Third Motion for Preliminary Injunction, the

Declaration of Akhilesh Gupta and Exhibits 12 and 13 thereto, Exhibit 1 to the Declaration of

Robert M. Barta, Esq, and Defendants’ Evidentiary Objections to the Declaration of Michael

Schwimmer filed in support of Plaintiffs’ Third Motion for Preliminary Injunction as indicated in

the highlighted set accompanying their letter motion.

       IT IS FURTHER ORDERED that Defendants are directed to propose to the Court, by

December 30, 2020, specific redactions to Exhibits 2, 7, 8, 9, and 11 to the Declaration of Akhilesh

Gupta. Defendants are directed to meet and confer with Plaintiffs concerning redactions to the

extent appropriate.

SO ORDERED.




                                                 2
    Case 1:19-cv-00021-VSB-BCM Document 270 Filed 12/28/20 Page 3 of 3




Dated: December 28, 2020
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge




                                    3
